DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 2020/0048283).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
With regards to claim 1, Huang teaches a composition for substrate surface modification (title) that includes preparing surface modification solution (0025) that includes providing (dimethylamino)ethyl tremethoxysilane as a reaction initiator and reacting it with 4-methyloxetan-2-one (0026) to form an intermediate product followed by purifying the product to form a purified intermediate product, adding a triethanol amine and a toluene to obtain a final reactant, adding dimethyl sulfoxide to the final reactant to prepare a standard solution and diluting the standard solution using dichloromethane, ethanol, or pure water (0026).  Huang teaches the solution to be coated to the surface of the substrate to react (0028).
With regards to claim 2, Huang teaches the 2-(dimethylamion) ethyl trimethoxy silane and 4-methyloxetan-2-one are place in a beaker containing acetonitrile (0038).
With regards to claim 3, Huang teaches the process to include diluting the standard solution using dichloromethane, ethanol, or pure water (0026).
With regards to claim 4, Huang teaches the substrate for modification to be a metal, polymer, or glass (0028).
With regards to claim 5, Huang teaches process to include activating the surface-modified substrate using 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide and N-hydroxy succinimide (0031), adding biomolecules to the substrate surface reaction (0032), and performing a deactivating reaction (0034) using a buffer solution (0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763